MollisoN, Judge:
This case has been submitted for decision upon stipulation of counsel reading, so far as pertinent, as‘follows:
THAT certain of the merchandise covered by this importation is described in the invoice as 288 pairs of Hip Boots, item No. 7-774; that the specification sheet did not list any Hip Boots, item No. 7-774, but did list Hip Boots, item No. 7-678; that Hip Boots item No. 7-774 have kneeharness attached, while Hip Boots item No. 7-678, are without kneeharness attached;
THAT this shipment did not include any Hip Boots with kneeharness attached (item No. 7-774), but did include 288 pairs of Hip Boots without kneeharness attached (item No. 7-678) ;
THAT said Hip Boots without kneeharness are subject to appraisement on the basis of the American Selling Price of a like or similar domestic article and that the American Selling Price of a like or similar domestic article is $9.55 per pair, less 2%, packed.
THAT this appeal for reappraisement is abandoned as to all items of mer- ■ chandise covered by this appeal with the exception of the 288 pairs of Hip Boots, hereinabove referred to;
On tbe agreed facts I find American selling price, as defined in section 402 (g) of tbe Tariff Act of 1930, as amended, to be tbe proper basis for tbe determination of tbe value of tbe merchandise involved, and tbat such value, as to tbe merchandise described on tbe invoice as 288 pairs of hip boots, item No. 7-774, is $9.55 per pair, less 2 per centum, packed.
Judgment will issue accordingly.